Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment submitted on 09/01/2021 wherein Claims 1, 2, and 5-23 are pending and ready for examination. Claims 3 and 4 have been cancelled.
Allowable Subject Matter
Claims 1, 2, and 5-23 are allowed. 
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1: Claims 1, 13, and 21-23 are allowed because the closest prior art, Huang, DeCook and Girardeau either singularly or in combination, fail to anticipate or render obvious the central recessed surface recessed to a depth ranging from 0.2 mm to 0.4 mm in relation to the annular mounting surface; and wherein the value of the inner radius r is selected from a range of 8.9 mm to 9.1 mm and the value of the outer radius R is selected from a range of 12.3 mm to 12.5 mm; and wherein the annular mounting surface having an outer radius and an inner radius, wherein the inner radius is greater than or equal to 71% of the outer radius and less than or equal to 75% of the outer radius. 
The cited above limitations have not been found within the conducted search. The prior art found fails to anticipate or render obvious the cited limitation in 
Claims 2, and 5-20 allowed as being dependent on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art sources found are:
US4374472 to Nishimura (Nishimura) discloses the vibration sensor secured onto an internal boss of a sensor housing by a threaded fastener.
	US20190285513A1 to Cheve et al. (Cheve) discloses the spacer and sensor module with the spacer extending from the base and including the pin portion extending into the hole.
	US5939616 to Ito et al. (Ito) discloses the knocking detecting sensor attached to attaching unit of an internal combustion engine on a metallic shell.
US 20090315544 A1 to Takahashi et al. (Takahashi) discloses the rotation detection device including a plurality of magnetic encoders of a ring shape.
US 20020054719 A1 to Takizawa et al. (Takizawa) discloses a rolling bearing with sensor including an inner ring and an outer ring.
US 4951526 A to Linder (Linder) discloses the dynamic ring balancer for a machine shaft including an annular case.
US 20170276177 A1 to Nozaki et al. (Nozaki) discloses the bearing device including an inner ring and an outer ring and a vibration sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865 
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863